Citation Nr: 1614252	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-14 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for service-connected lumbar spine for the period from July 2014 to January 2015.

2.  Entitlement to a disability rating higher than 40 percent for service-connected lumbar spine for the period from April 2015 onward.

3.  Entitlement to increased ratings for radiculopathy of the right and left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1990 to June 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal, along with an appeal regarding entitlement to a total disability rating due to individual unemployability (TDIU), was remanded by the Board in June 2015.  The Veteran was granted TDIU, effective from July 2010, and the remaining lumbar spine rating claim has returned to the Board for review.  The Board has added the issue of the ratings for his bilateral lower extremity radiculopathy for consideration, as the regulations provide for neurological abnormalities to be rated when caused by the service-connected spine, and the evidence shows an increased rating is warranted.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

In this decision, the Board is granting an additional 6 month extension to the Veteran's temporary total rating under 38 C.F.R. § 4.30 for the period from July 2015 to January 2015 for surgery on his lumbar spine, as well as higher ratings for bilateral radiculopathy.  However, the issues of his ratings for radiculopathy requires additional development, as does the rating for his lumbar spine for the period starting from April 2015.  These claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had severe post-operative residuals for 12 months as a result of his December 2013 spinal surgery, including two bone infections that necessitated an additional surgery in January 2015.
2.  His right and left lower extremity radiculopathies are moderately severe.

3.  He is entitled to special monthly compensation at the housebound level from July 1, 2014, to January 1, 2015.


CONCLUSIONS OF LAW

1.  The criteria are met for an additional extension of a temporary total rating to January 1, 2015. 38 C.F.R. § 4.30 (2015).

2.  The criteria are met for a 40 percent rating for left lower extremity radiculopathy and for 40 percent for right lower extremity radiculopathy.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.71a, 4.124a, Diagnostic Code (DC) 5242, Note (1); DCs 8520, 8620.

3.  The criteria are met for SMC from July 1, 2014, to January 1, 2015.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has not fully complied with its duty to assist in developing these claims.  
38 C.F.R. § 3.159(c).  The record suggests there are additional VA treatment records as well as Social Security Administration (SSA) records that must be obtained.  However, the evidence is sufficiently developed for the Board to determine that the Veteran is entitled to an extension for his temporary total rating due to convalescence.  It is also sufficiently developed for the Board to determine that higher ratings are warranted for his bilateral radiculopathy, which the Board will grant in this decision, but which will also be remanded for further development.  He is not prejudiced by the Board's decision to immediately award the extended total rating, as it is the highest rating available.  He is not prejudiced by the Board's decision to award a higher rating for radiculopathy, as this issue will be subject to readjudication.

He has also been provided with VA examinations that are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Extension of Temporary Total Rating

The Veteran is seeking a rating higher than 40 percent for his lumbar spine for the period from July 2014 to January 2015, which follows a six-month period (from December 2013 to June 2014) wherein the Veteran's lumbar spine was rated at 100 percent due to the need for convalescence following surgery.  See 38 C.F.R. § 4.30 (2015).  A 40 percent rating was assigned at the close of the six-month period, based on the criteria found in the diagnostic code (DC) assigned to his lumbar spine, DC 5242.  The Board finds that his convalescent period should be extended for an additional six months, as set forth below.

A total rating (100 percent) will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.   Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months, which has occurred in this case.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe postoperative residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  

The record shows that the Veteran's December 2013 surgery failed and that he contracted two infections, osteomyelitis and discitis, which necessitated another surgery on January 2, 2015.  The Board finds that the infections and need for an additional surgery qualify as "severe postoperative residuals."   Indeed, at the September 2014 VA examination, he was undergoing treatment for the infections and was under considerable amount of pain-so much so that he declined range of motion testing.  Accordingly, the Board finds that the convalescent period should be extended for the remaining six months that is permitted by Section 4.30.

He is entitled to a temporary total rating for the lumbar spine starting from December 2013 through the end of December 2014; that is, his first period of convalescence is extended to the full 12 months permitted by the law.  His second period of convalescence started immediately upon the completion of the first period, from January 2015, for the second surgery.

The remaining issue of whether his second period of convalescence should be extended or whether he is entitled to a rating higher than 40 percent for his lumbar spine for the period starting from April 2015, is remanded for additional development, as discussed below.

Increased Ratings for Bilateral Radiculopathy 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran is seeking an increased rating for his lumbar spine disability.  Pursuant to 38 C.F.R. § 4.71a, neurological abnormalities resulting from spinal disabilities are to be separately evaluated.  Accordingly, the Board has exercised jurisdiction to address the issue of his bilateral radiculopathy, which is caused by his service-connected spine.  As this issue has not been adjudicated by the AOJ, and the Veteran has not had an opportunity to provide evidence in support of an even higher rating, it is also being remanded for additional development.

His left lower extremity radiculopathy is rated 20 percent disabling under DC 8520, his right lower extremity radiculopathy is rated 20 percent disabling under DC 8620.  Both DCs pertain to the sciatic nerve.  38 C.F.R. § 4.124a (2015).  Pursuant to these codes, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and, a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, with no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

The Veteran was provided a VA examination in August 2015, during which time the VA examiner opined that his right and left lower extremity radiculopathies were moderately severe.  This evidence corresponds to a 40 percent rating for each disability.  

A higher 60 percent rating is not warranted at this time as the evidence does not show marked muscular atrophy characteristic of severe incomplete paralysis.  Id. However, the Board is remanding for updated evidence that may in fact show a higher rating is warranted.

The Board also does not find that extraschedular consideration is warranted at this time, as the issue is being remanded for additional development and will be readjudicated.  

Special Monthly Compensation (SMC)

SMC is payable at the "s" rate (also referred to as the "housebound (HB) rate") where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently HB by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).  

In this decision, the Veteran's lumbar spine is awarded a total (100 percent) rating from July 2014 through December 2014.  During that time, he was additionally service-connected for radiculopathy of the left upper extremity, radiculopathy of the right lower extremity, status post dislocation of left shoulder with AC joint separation, degenerative change of right shoulder with status post repair of bicep tendon tear, residuals of cervical spine injury with traumatic arthritis, chronic sinusitis, and radiculopathy of the right upper extremity, all of which combine to 60 percent or more separate from the lumbar spine.  Accordingly, he is entitled to SMC  at the housebound rate for the extended period of his convalescence.

 
ORDER

An extension of the temporary total rating for the lumbar spine under 38 C.F.R. § 4.30 to January 1, 2015, is granted.

A 40 percent rating is granted for left lower extremity radiculopathy.

A 40 percent rating is granted for right lower extremity radiculopathy.

SMC at the "s" rate is granted from July 2014 through December 2014.


REMAND

The remaining issues require development.

Primarily, the record suggests there are additional and outstanding VA treatment records that must be associated with the claims file.  On remand, a complete set of VA treatment (including from Salem, Durham, and any other VA facility noted by the Veteran) dated from March 2010 shall be associated with the claims file.  The treatment records that are associated with the claims file suggest he is in receipt of SSA benefits, so an effort also must be made to obtain those records.

In regard to his lumbar spine, the issue is whether he is entitled to a rating higher than 40 percent for the period starting from April 2015.  This is the point at which his second period of convalescence ended, reducing his rating from 100 percent to 40 percent.  This second period was only three months long.  Under certain circumstances, extensions of up to 9 months may be warranted.  38 C.F.R. § 4.30.  On remand, the issue of the length of his convalescent period shall be developed.  Further, the August 2015 VA examination shows significant impairment.  On remand, an opinion shall be obtained as to whether his impairment is the equivalent of ankylosis, which is required for a higher rating under the criteria pertaining to his limited motion.  38 C.F.R. § 4.71a, DC 5242.  Finally, he shall be given an opportunity to demonstrate that he has been prescribed bedrest for a period of six weeks in a 12 month period, which is required for a higher rating under the criteria pertaining to his diagnosed intervertebral disc disorder.  38 C.F.R. § 4.71a, DC 5243. 

In regard to his bilateral lower extremity radiculopathies, an updated VA examination is required.  The August 2015 VA examiner diagnosed bilateral radiculopathy, and noted that both were diagnosed in the 1990s.  A more clarified opinion on when the radiculopathies developed shall be obtained.  As the Board exercised jurisdiction of this claim as derivative to the lumbar spine claim, it is considered pending as of the date of that claim, March 2010, which shall be taken into consideration when assigning the effective date of the ratings awarded above, and any other ratings potentially assigned to the lower extremity radiculopathies during development.  38 C.F.R. § 3.400(o).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment he has had for his lumbar spine and lower extremity radiculopathies, and make arrangements to obtain all records not already associated with the claims file.  Ensure a complete copy of VA treatment is associated with the claims file, starting from March 2010 through the present.    

Ask the Veteran for evidence of physician-prescribed bedrest, due to his spine.  Explain to him that six weeks or more in a single 12 month period is required for a 60 percent rating for his back.

2.  Ascertain whether the Veteran has filed for disability benefits from SSA, and obtain any records in their possession.

3.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity the lumbar spine.  A complete examination is to be conducted and the examiner is asked to review the medical records prior to the examination.

The Veteran had lumbar spinal surgery in January 2015, and was awarded a three month period of convalescence (January 2015 through March 2015).  The examiner is asked to review the records and interview the Veteran, and provide an opinion as to whether the Veteran had severe postoperative residuals that continued into April 2015 and beyond, and if so, for how long?  Severe postoperative residuals include incompletely healed wounds, therapeutic immobilization, application of a body cast, the necessity for home confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited).  This list is not comprehensive, and so the examiner is asked to identify all postoperative residuals during the period from April 2015 to December 2015, and whether they would be characterized as "severe".

In regard to the period of April 2015 to the present, if severe postoperative residuals are not identified, the examiner is asked to document the Veteran's functional limitations and to provide an opinion as to whether his motion is so limited after sustained activity or during flares so as to be the equivalent of ankylosis?  If so, favorable or unfavorable?  The examiner is also asked to indicate whether there was six weeks of prescribed bed rest, due to his lumbar spine, at any time within a 12 month period?

All opinions are to be supported with explanatory rationale.

4.  Schedule the Veteran for an appropriate examination of the Veteran's bilateral radiculopathies for a report on their current severity.  The examiner is asked to review the claims file prior to the examination and conduct a complete examination.

The examiner is asked whether either radiculopathy is severe and includes marked muscular atrophy?  The examiner is asked to review the history of the symptoms and provide an opinion on their severity since March 2009.

The examiner is asked to provide an opinion on when the left lower extremity radiculopathy incepted?  The Board notes that the Veteran complained of left radicular pain in a VA treatment record from November 2014, but that no symptoms were identified at the September 2014 VA examination (although it is unclear whether a complete examination was conducted at that time).

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


